Title: American Commissioners to Vergennes, 28 March 1785
From: American Commissioners
To: Vergennes, Charles Gravier, Comte de



Sir
Passy March 28th. 1785

We have the honour to enclose an extract of a letter from the Commissioners of the United States of America to your Excellency dated Augst. 28. 1778, Copy of Your Excellency’s answer dated 27 Septr. 1778. and copy of M. de Sartine’s letter to your Excellency of the 21st. of Sept. 1778 all relative to a proposed negotiation with the States of Barbary. Not having any particular authority or instructions from Congress at that time to treat with those States, the Commissioners desisted from any further pursuit of the negotiation until Congress should have opportunity to deliberate and decide upon it. We are now able to inform your Excellency that we have received from the United States in Congress assembled special full Powers to treat with each of the Powers of Barbary, Morocco, Algiers, Tunis, Tripoli and the rest, and we have lately received authentic information that one of those Powers at least, the Emperor of Morocco, has commenced hostilities against the United States by the capture of a vessel belonging to Philadelphia by one of his Frigates, which has spread an alarm among the American Merchants and Mariners, raised the premiums of Insurance, and made it necessary for us to do all in our power to prevent the further progress of the war, as well as to procure the liberation of our Countrymen who are made Prisoners. As it is impossible for us to go to Morocco and we have no power of substitution, we can do no more than write a letter to the Emperor and either invite him to send a Minister or authorize his consul in France to treat with us here, or to carry on the negotiation in writing at this distance through the French Consul at Morocco, or propose to him to wait until we can write to America and Congress can send a consul to the Emperor.
We therefore request the honour of your Excellency’s advice  which of these measures is the most eligible, and whether your Excellency or the Minister in whose department it is would do us the favour to transmit a letter from us to the Emperor through the French consul.
Looking over several treaties between Christian powers and the Barbary States, we find that the treaty between the crown of France and Algiers of April 1684 is upon the point of expiring; and we are desirous of knowing (if it is not improper that we should enquire) whether this treaty is, or is likely to be renewed; because if there is a probability of a war Congress would probably prefer joining in the war, rather than to treat with Nations who so barbarously and inhumanly commence hostilities against others who have done them no injury.
In order to lay before Congress all the information necessary to enable them to judge what is best for them to do, we have obtained from Holland a certain account of the presents given annually and occasionally by the States General to the Barbary Powers, and have taken measures which promise success for procuring similar intelligence from other Christian States. And if there is no impropriety in the request we should desire to be informed what is the annual amount of the presents given by France to each of those States and in what articles they usually consist.
We have the further honour to propose to your Excellency that His Majesty’s good offices and interposition may be employed with the Emperor, in order to provide as fully as possible for the convenience and safety of those inhabitants of the United States, their vessels and effects, who are now or may hereafter be in captivity in Morocco, according to the tenor of the eighth article of the treaty of commerce. With the highest respect We have the honor to be Your Excellency’s Most obedient and Most humble servants,

john adams
b. franklin
t. jefferson

